Citation Nr: 0103269	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  97-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for somatization disorder with hypochondriasis.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

3.  Entitlement to an effective date prior to October 7, 
1991, for a grant of service connection for somatization 
disorder with hypochondriasis.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 1965 
and from January 1966 to April 1967.  His claim comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

The Board notes that, based on its favorable decision with 
regard to the veteran's claim for an increased evaluation for 
his psychiatric disorder, discussed below, the veteran's TDIU 
claim is moot and need not be addressed.  See Green v. West, 
11 Vet. App. 472, 476 (1998).

The Board also notes that it has recharacterized one of the 
issues that the RO certified for appeal, that is, whether the 
RO's February 1997 rating decision involved clear and 
unmistakable error (CUE).  In order for a claimant to raise a 
CUE claim, the decision allegedly involving error must be 
final and binding.  See 38 C.F.R. § 3.105(a) (2000).  In this 
case, the Board construes the veteran's April 1997 written 
statement as a notice of disagreement with RO's February 1997 
assignment of an October 7, 1991 effective date.  
Accordingly, that portion of the February 1997 decision is 
currently on appeal and is not final or binding.  In written 
statements submitted during the pendency of his appeal, the 
veteran has made it clear that he is claiming an effective 
date prior to October 7, 1991, for a grant of service 
connection for somatization disorder with hypochondriasis.  
Based on these facts, the Board has recharacterized the CUE 
issue as an effective date issue.  Due to the favorable 
decision with regard to this issue, discussed below, the 
Board's action in this regard does not prejudice the veteran.

FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claims.

2.  The veteran's psychiatric disability renders him 
demonstrably unable to obtain or retain employment.

3.  The RO received the veteran's claim for service 
connection for a psychiatric disorder on August 27, 1991. 


CONCLUSIONS OF LAW

1.  The evidence satisfies the criteria for a 100 percent 
evaluation for somatization disorder with hypochondriasis.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Codes 9421, 9425 (2000); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Codes 9409, 9511 (1996).

2.  The evidence satisfies the criteria for an effective date 
of August 27, 1991, for a grant of service connection for 
somatization disorder with hypochondriasis.  38 U.S.C.A. §§ 
5101, 5110 (West 1991); 38 C.F.R. 
§§ 3.151, 3.160, 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the veteran 
submitted additional evidence in support of his claim to the 
Board in September 2000, within 90 days of the RO's transfer 
of the veteran's claims file to the Board.  This additional 
evidence consists of copies of written statements of the 
veteran and his representative, a June 1997 statement of the 
case, a December 1999 supplemental statement of the case, a 
March 1997 decision of the Social Security Administration 
(SSA), and private medical records, documents that were 
previously associated with the veteran's claims file and 
considered by the RO.  Inasmuch as all of the evidence 
submitted in September 2000 is duplicative, it need not be 
remanded to the RO for initial consideration under 38 C.F.R. 
§ 20.1304(c) (2000).  

The issues before the Board include whether the veteran is 
entitled to an initial evaluation in excess of 50 percent for 
his service-connected psychiatric disability and an earlier 
effective date for the 50 percent evaluation assigned.  
Before the Board decides these issues, it must preliminarily 
determine whether the VA has properly assisted the veteran in 
developing his claims.  The RO has afforded the veteran 
multiple VA examinations of his psychiatric disability and 
the veteran has not identified any outstanding evidence that 
needs to be obtained in support of his claims.  However, a 
March 1997 SSA decision of record refers to pertinent medical 
evidence that has not yet been obtained and associated with 
the claims file.  Despite the fact that outstanding evidence 
is identified in the record, the Board does not believe that 
the RO should assist the veteran further in obtaining this 
evidence.  Due to the Board's disposition of the veteran's 
claims, discussed below, the veteran is not prejudiced by the 
Board's decision to proceed on the record in adjudicating 
these claims. 


I.  Increased Evaluation 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  Where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson, 12 Vet. App. 119, 126 (1999).  
A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000). 

The RO granted the veteran service connection and assigned 
him a 50 percent evaluation for somatization disorder with 
hypochondriasis in February 1997, pursuant to Diagnostic 
Codes (DCs) governing mental disorders.  This appeal ensues 
from the RO's decision to assign the veteran's psychiatric 
disability an initial evaluation of 50 percent.  

During the pendency of the veteran's appeal, the criteria for 
evaluating mental disorders were revised.  Prior to November 
7, 1996, when somatization disorders and hypochondriasis were 
evaluated under DCs 9409 and 9511, a 50 percent evaluation 
was assignable when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired or where, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation required severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people, and psychoneurotic 
symptoms of such severity and persistence they severely 
impaired the ability to obtain or retain employment.  A 100 
percent evaluation required that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or a demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, DCs 9409, 9511 (1996); 
see also Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding 
that a claimant is not required to satisfy each of the three 
stated criteria for a 100 percent evaluation and that the 
separately listed criteria should be read disjunctively).

Effective November 7, 1996, these disorders are to be 
evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 
9421, 9425 (2000).  Under the revised criteria, a 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assignable where 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DCs 9421, 9425 (2000).

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a DC that represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d) (2000); 38 C.F.R. § 4.132, DC 9511 (1996).  In 
this case, there is extensive medical evidence of record 
establishing that there is a physical component to the 
veteran's mental disorder.  The medical evidence also 
establishes that the physical and mental components of the 
veteran's mental disorder cannot be distinguished and that 
the most disabling aspect of the veteran's mental disorder is 
his mental symptomatology, rather than his physical 
symptomatology.  In light of this evidence, the Board must 
evaluate the disorder under the criteria pertinent to mental 
disorders.  In so doing, the Board must consider the evidence 
of record under both the former and revised criteria and 
apply the criteria that are most favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, the revised criteria may not be applied 
retroactively, prior to November 7, 1996.  Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  

Based on the evidence outlined below, it appears that the 
record supports a 100 percent evaluation for the veteran's 
psychiatric disability under the former criteria.  The record 
contains medical opinions dated in the mid- to late 1980s 
establishing that the veteran's psychiatric disability, 
variously diagnosed, rendered him unemployable (in some 
cases, permanently so).  In addition, there is no medical 
opinion of record dated after the 1980s addressing the 
veteran's employability.  However, since 1993, some 
physicians have noted findings and assigned Global Assessment 
of Functioning (GAF) scores suggesting continued 
unemployability.  

The veteran had active service from June 1961 to June 1965 
and from January 1966 to April 1967.  During his second 
period of active service, in 1966, he was diagnosed with a 
psychophysiologic musculoskeletal reaction.  According to the 
medical evidence of record and a March 1997 SSA decision, no 
additional psychiatric symptoms were noted until the early 
1980s, when R. N. Hunt, M.D., an orthopedist, noted that the 
veteran had vague complaints probably related to tension and 
worries regarding his right knee problems.  

From September 1985 to May 1988, the veteran underwent 
multiple psychiatric and psychological evaluations.  During 
these evaluations in September 1985, March 1986, November 
1986, December 1986 and May 1988, he reported that since 
1975, when he suffered a work-related right leg and knee 
disability, he had been feeling depressed, and had had 
musculoskeletal pain and fevers due to infection in his right 
knee.  He also reported fatigue, malaise, sleeping 
difficulties, a diminished libido, increased irritability, 
decreased frustration tolerance, and suicidal ideation.  

In September 1985, Dan Klainer, Ed.D., a licensed 
psychologist, diagnosed the veteran with conversion disorder 
(hysterical neurosis, conversion type) based on the following 
findings: a flat verbal tone; depression; anxiety; self-
doubt; overly respectful and submissive behavior; and a 
dependent, passive/aggressive personality with feelings of 
inadequacy and insecurity.  He noted that the veteran's 
psychopathology had severely hampered his ability to work 
since 1975, when his injury reduced his self-esteem 
drastically and took meaning from his life, and that his 
prognosis was poor to moderate due to his conscious or 
unconscious resistance to acknowledge the psychological 
aspects of his problems.  Dr. Klainer explained that the 
veteran had not yet recovered from his loss of self-identity 
and self-respect and required a psychological adjustment that 
was too great to accomplish.  He concluded that "employment 
would probably be consistently sabotaged by [the veteran] and 
used merely as a means to strengthen his dependency and 
belief in the severity of his physical difficulties."  

According to a March 1997 SSA decision of record, the veteran 
was seen by a private psychiatrist, Dr. Kapik, in February 
1986.  During this evaluation, Dr. Kapik diagnosed major 
depression based on the following findings: a flat affect; 
definite depression that amplified his musculoskeletal pain 
and discomfort; somatization; and poor self-esteem.  Dr. 
Kapik concluded that the veteran's pain and depression 
collectively rendered him unable to endure normal workday 
stresses associated with a job environment.  He explained 
that any attempt to endure such stresses would lead to 
withdrawal and emotional decompensation.  Dr. Kapik 
reevaluated the veteran in December 1996, at which time he 
diagnosed depressive neurosis with conversion features and a 
dependent personality based on findings of poor self-esteem, 
depression and arthritic pain.

In March 1986, Charles B. Overbey, M.D., diagnosed the 
veteran with chronic hypochondriasis with hysterical features 
based on the following findings: a subservient manner; a 
passive-dependent demeanor; a tendency to express 
continuously somatic complaints regarding his legs, knee, 
back, headaches, weakness and an inability to function; 
paranoid ideation about his relationships at his last place 
of employment; expansive delusions; low tone speech; 
depression; and preoccupation with pain and illness.  He 
noted that the veteran had not worked effectively for ten 
years and was unlikely to do so in the next year, and was 
overwhelmed by life situations, somewhat of a recluse in his 
home, passive and dependent on his wife, and not involved in 
social activities.  Dr. Overbey recommended that the veteran 
participate in a psychiatric program to help manage his 
chronic pain and withdrawal, passiveness and depression, much 
of which was disguised by somatic complaints, and concluded 
that the veteran's prognosis was poor.  Dr. Overbey 
reevaluated the veteran in May 1988, at which time he noted 
anxiety, a sensitive personality, depression, feelings of 
resentment, disturbed and angry feelings about his 
relationship with his last employer, and indicated that there 
was no change in diagnosis.   

After conducting evaluations in November 1986 and December 
1986, Thomas R. Van Den Abell, Ph.D., a clinical 
neuropsychologist, diagnosed the veteran with hysterical 
neurosis, conversion type, and depressive neurosis.  He based 
these diagnoses on the following findings: anxiety; a high 
level of tension; rapid speech tempo; slight tremors in the 
upper extremities; responses full of compulsive detail; and a 
perfectionistic and self-critical nature.  He indicated that 
he agreed with the findings of previous examiners that there 
were numerous indicators of functional psychodynamic 
interference with cognitive abilities in the form of 
depression and/or anxiety.  He concluded that the veteran's 
adjustment and adaptive capacities were very limited, that he 
was chronically neurotic and stress vulnerable as a result of 
his injuries having significantly threatened his adjustment 
and identity, and that his passive and dependent demeanor may 
have resulted from his inability to perform most activities 
of daily living and traditional masculine roles.       

In March 1987, Doug A. Riley, M.A., a limited license 
psychologist, submitted a letter indicating that the veteran 
had an anxiety-related disorder that rendered him totally 
disabled.  He explained that the veteran was unaware of the 
psychological components of his disorder, including his 
negative self-concept, fear of failing, and a tendency to 
exaggerate his accomplishments.  According to Mr. Riley, the 
veteran's anxiety displayed itself in terms of physical aches 
and pains and precluded the veteran from withstanding 
environmental pressure.  In July 1988, Mr. Riley submitted 
another letter indicating that the veteran was being seen at 
a clinic for psychiatric issues and was not suited to serve 
in high stress situations or in situations where he would 
have to make decisions involving the lives of others.  

In March 1997, SSA found the veteran to be entitled to 
disability benefits.  Specifically, it found that, based on 
the veteran's psychiatric and right knee impairments, the 
veteran had been unable to engage in substantial gainful 
activity since July 1981.  SSA based its decision on the 
medical evidence noted above as well as on other evidence 
that is not contained in the veteran's claims file.  This 
evidence includes testimony of a vocational expert and Gopal 
K. Bedi, M.D., a psychiatrist.  The vocational expert's 
testimony pertained to the veteran's physical limitations, 
while Dr. Bedi's testimony pertained to the veteran's mental 
and physical disabilities.  According to Dr. Bedi, the 
veteran had somatization disorder, conversion reaction, and 
hypochondriasis, which manifested in anhedonia, sleep 
disturbances, decreased energy, guilt, a deficiency in 
concentration, unrealistic interpretations of physical signs, 
and a preoccupation with somatic concerns.  Dr. Bedi 
indicated that these problems resulted in a marked level of 
difficulty in social functioning and frequent deficiencies of 
concentration and repeated episodes of decompensation in work 
settings.  He also indicated that they caused withdrawal and 
an exacerbation of signs and symptoms.  In addition, Dr. Bedi 
opined that the veteran's psychiatric disability only 
moderately restricted his activities of daily living.   

From 1993 to 1999, the veteran underwent five VA 
examinations.  During these examinations, no VA examiner 
specifically indicated whether the veteran's psychiatric 
disability rendered him unemployable.  However, the VA 
examiners consistently assigned the veteran's psychiatric 
disability GAF scores of 45 to 50.  According to Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV), which the VA has adopted at 38 C.F.R. §§ 4.125, 
4.130 (2000), a score of  41-50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Based on this definition, the GAF scores 
assigned from 1993 to 1999 suggest that the veteran's 
psychiatric disability may have rendered him unable to retain 
employment during that time period.  Certainly, these GAF 
scores do not establish that the veteran was employable.

During these VA general and mental examinations in 1993, 
1996, 1997, 1998 and 1999, the veteran reported or VA 
examiners noted the following findings: a sleep deficit 
secondary to pain and emotional turmoil; decreased energy; a 
euthymic to slightly anxious mood; a restricted or bland 
affect; obsessive and compulsive behavior; disillusionment 
with medical and psychiatric disabilities; feelings of 
worthlessness and uselessness; and a total preoccupation with 
physical complaints.  In addition, in October 1996 and March 
1998, a VA psychiatric examiner noted that the veteran had 
declining physical and emotional adjustment.  In November 
1999, this same examiner indicated that the veteran's 
psychiatric disability had stabilized, but he did not opine 
that the veteran was then able to work.  

Based on all of the evidence of record, the Board finds that 
the veteran's psychiatric disability picture more nearly 
approximates the former criteria for a 100 percent 
evaluation, which requires evidence establishing that the 
veteran is demonstrably unable to obtain or retain 
employment.  As previously indicated, multiple medical 
professionals found the veteran to be unemployable in the 
1980s, primarily due to his psychiatric disability.  Since 
then, no medical professional has been able to distinguish 
the physical components of the veteran's mental disorder from 
the mental components.  Moreover, since the 1980s, no medical 
professional has noted that the veteran's psychiatric 
disability has improved to such an extent that he is no 
longer unemployable.  Rather, the findings noted from 1993 to 
1999 reflect that, since the 1980s, the veteran's psychiatric 
disability has, at best, remained stable.  The veteran is 
entitled to have his psychiatric disability evaluated under 
the criteria that are most favorable to him.  Inasmuch as the 
evidence satisfies the former criteria for a 100 percent 
evaluation, the Board need not evaluate the veteran's 
psychiatric disability under the revised criteria.  The 
veteran's claim for an evaluation in excess of 50 percent for 
somatization disorder with hypochondriasis must be granted 
pursuant to 38 C.F.R. § 4.125-4.132, DCs 9409, 9511 (1996).  

II.  Earlier Effective Date

The veteran seeks an earlier effective date for a grant of 
service connection for his psychiatric disability.  He claims 
that the RO should have assigned an effective date of August 
27, 1991, for the grant of service connection because that is 
the date the RO first received a written statement from the 
veteran's representative mentioning the veteran's psychiatric 
disability. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400 (2000).  However, the effective date of an 
award of disability compensation shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 
C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. 
§ 3.155(a) does not contain the word "specifically," and that 
making such precision a prerequisite to acceptance of a 
communication as an informal claim would contravene the 
Court's precedents and public policies underlying the 
statutory scheme).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the evidence establishes that the veteran 
submitted a claim for service connection for a psychiatric 
disability in August 1991.  In September 1991, the RO denied 
this claim, and in October 1991, it notified the veteran of 
this denial.  In November 1991, the veteran submitted, in 
pertinent part, private psychological and psychiatric reports 
and a written statement indicating that he wanted service 
connection for a psychophysiological musculoskeletal 
disorder.  The Board construes this written statement, alone 
or in conjunction with the noted reports, as a notice of 
disagreement with the September 1991 decision.  Thereafter, 
the veteran perfected his appeal of the September 1991 
denial, and in September 1997, the RO granted the veteran's 
claim.  At the time the RO rendered its 1997 decision, the 
veteran's August 1991 claim for service connection for a 
psychiatric disability was still pending.  

The evidence of record clearly establishes that the veteran 
submitted a claim for service connection for a psychiatric 
disability prior to October 7, 1991, on August 27, 1991.  
Therefore, an earlier effective date for the grant of service 
connection for a psychiatric disability is warranted and the 
veteran's claim for this benefit must be granted.  The 
veteran does not claim, nor does the evidence show, that the 
RO received a claim for service connection for a psychiatric 
disability within a year of the veteran's separation from 
service; therefore 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i) are inapplicable to the veteran's claim.


ORDER

An initial evaluation of 100 percent for somatization 
disorder with hypochondriasis is granted subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.  

An effective date of August 27, 1991, for a grant of service 
connection for somatization disorder with hypochondriasis is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

